Case 4:20-cv-10002-JEM Document 24 Entered on FLSD Docket 04/13/2021 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    KEY WEST DIVISION
                       Case Number: 20-10002-CIV-MARTINEZ-REID
                       Criminal Case Number: 15-10009-CR-MARTINEZ


  HARLEM SUAREZ,

         Movant,

  vs.

  UNITED STATES OF AMERICA,

        Respondent.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THIS CAUSE was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation (“R&R”) on all dispositive matters, [ECF No. 2]. On

  January 7, 2020, Movant filed a Motion to Vacate, Set Aside or Correct his Sentence (“Motion to

  Vacate”) pursuant to 28 U.S.C. § 2255. After initial screening, Magistrate Judge Reid filed an

  Order requiring Movant to file an Amended § 2255 Motion to Vacate to cure certain pleading

  deficiencies. [ECF No. 6]. Movant timely complied. [ECF No. 7].

         After screening the Amended Motion to Vacate, as well as the Government’s Response to

  the Motion to Vacate, [ECF No. 11], Magistrate Judge Reid filed an R&R recommending that the

  Amended Motion to Vacate be denied. The R&R specifically warned Movant that failure to file

  timely objections by January 25, 2021 would bar a de novo determination by the undersigned and

  would also constitute a waiver of Movant’s right to challenge the order on appeal. [ECF No. 11 at

  8]. On February 2, 2021, a Notice of Filing, signed by the Movant on January 23, 2021, but

  processed by his correctional facility on January 27, 2021, was docketed by the Clerk. [ECF No.
Case 4:20-cv-10002-JEM Document 24 Entered on FLSD Docket 04/13/2021 Page 2 of 2




  19]. This handwritten document was written in Spanish. The Clerk filed a Notice of Filing

  Deficiency on the same date, notifying Movant—for the second time, [ECF No. 17]—that

  translation is not provided for documents written in a foreign language. [ECF No. 20]. Noting the

  issue, the Court sua sponte granted an extension for Movant to file his objections up to and

  including March 2, 2021. [ECF No. 21]. Movant then requested an additional extension of at least

  thirty days to file his objections. [ECF No. 22]. On March 9, 2021, the Court granted Movant’s

  Motion for an extension and ordered that his objections be filed on or before April 2, 2021. [ECF

  No. 23].

         The time to file objections has since passed, and to date, Movant has failed to do so. The

  Court has reviewed the R&R and the pertinent portions of the record, including the relevant

  portions of the criminal proceedings. After careful consideration, and again noting that Movant

  has not filed any objections, it is hereby:

         ADJUDGED that United States Magistrate Judge Reid’s Report and Recommendation,

  [ECF No. 11], is AFFIRMED and ADOPTED.

         Accordingly, it is ADJUDGED that:

         1.      Movant’s Amended § 2255 Motion to Vacate, [ECF No. 7], is DENIED.

         2.      This case is CLOSED, and all pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this 12th day of April, 2021.


                                                      ____________________________________
                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Reid
  All Counsel of Record
  Harlem Suarez, pro se



                                                -2-
